Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 26, 2016

                                      No. 04-16-00060-CV

                          Maria Jilma URIBE and Jose Carlos Uribe,
                                        Appellants

                                                v.

CARRINGTON MORTGAGE SERVICES, LLC on behalf of Deutsche Bank National Trust
 Co., as Indenture Trustee for New Century Home Equity Loan Trust 2006-NC4 Asset-Backed
                                  Pass-Through Certificates,
                                          Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI18492
                            Honorable Dick Alcala, Judge Presiding


                                         ORDER
        On June 28, 2016, based on the parties’ joint motion to abate the appeal to give them time
to mediate their dispute, we suspended the appellate timetable until August 23, 2016. On that
date, Appellants noted the parties have not settled their dispute and Appellants moved to
reinstate the appeal.
         Appellants’ motion is GRANTED; we REINSTATE the appellate timetable. Appellants’
brief is due on September 22, 2016. See TEX. R. APP. P. 38.6(a).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court